IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 AMY E. ESPINOZA,
                                                     No. 82451-1-I
                       Respondent,
                                                     DIVISION ONE
                v.
                                                     UNPUBLISHED OPINION
 URSULA JANEE URIBE,

                       Appellant.


       COBURN, J. — Amy Espinoza filed a petition for an Order of Protection –

Stalking against Ursula Uribe. Both parties represented themselves at a

telephonic hearing, and Amy 1 submitted testimony and evidence in support of her

petition. Uribe argued general denial. The court entered a five-year order for

protection. Several months later, Uribe filed a declaration of Nancy Regnier, who

did not testify or file a declaration at the original hearing. Six months after filing

Nancy’s 2 declaration, Uribe filed a motion to vacate under CR 60, citing newly

discovered evidence in support of an allegation of fraud against Amy. The court

denied the motion to vacate, and Uribe appeals. We affirm.




       1  Because Amy Espinoza and her husband, Giovanny Espinoza, share the
same surname, we refer to them by their first names for clarity.
        2 Nancy shares a surname with her husband, Jake Regnier, so we also

refer to them by their first names for clarity.
Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82451-1-I


                                     FACTS

      On May 11, 2020, Amy filed a Petition for an Order of Protection –

Stalking against Uribe. The petition contained allegations that Uribe had created

several fake social media accounts, email addresses, and internet telephone

numbers to harass and cyberstalk Amy, Amy’s husband Giovanny, and her

friends and family members. Uribe and Giovanny were in a past relationship and

share a child together. Amy provided evidence in support of her petition by way

of multiple screenshots of conversations from different Instagram accounts,

Facebook accounts, and emails she alleged were all created by Uribe. Of

particular note is an email Amy received on November 26, 2019, (November 26th

message) from a sender identified as “Jake Regnier,” Nancy’s husband. Nancy

had previously worked with Giovanny. Amy stated in her petition,

              In the email, the sender wrote to me that my husband is
      having an affair with the sender’s wife, and invites me to call if I
      want to talk about it. On December 21, 2019, I received a second
      email from this address advising me that the sender reached out to
      Giovanny about the affair and hear no response back; and that the
      sender is getting a divorce and that my husband and I need to
      ‘figure this out for everyone involved.’ After receiving that email, I
      blocked the email address from further contact.

      A true and accurate copy of these email contacts are attached
      hereto as Exhibit 4, and fully incorporated herein.

      NOTE: Jake Regnier is the husband of Nancy Regnier. Leading up
      to my receipt of these emails, Ursula—impersonating me—had
      been contacting Nancy Regnier, Jake Regnier, as well as Nancy’s
      sisters, accusing Nancy and Giovanny of engaging in an
      extramarital affair. 3




      3 The email exchange that Amy references was not included in the record
provided to the court.


                                        2
No. 82451-1-I


       On May 19, 2020, the trial court held a telephonic hearing to consider the

petition. The court considered arguments from both parties. Amy stated,

             In April 2019 Ms. Uribe fraudulently accessed my husband’s
       business email and then began harassing at least one of my
       husband’s business contacts Nancy [Regnier]. Ms. Uribe
       presented herself as me and contacted Nancy, her husband,
       Nancy’s parents and siblings and repeated accused Nancy of
       engaging in an extra-marital affair with my husband.

       Amy further explained that Uribe went to great lengths to create mistrust

between Giovanny and her in order to get them to divorce. Amy provided the

court with a declaration from Uribe’s ex-husband, Adam Fulton, from their 2018

dissolution proceeds. Fulton testified in his declaration about Uribe’s history of

harassment and cyberstalking.

       Uribe argued that she was “completely innocent” but did not offer any

evidence to rebut the 154-page petition submitted by Amy.

       The court stated that it was unfortunate that Uribe just provided the court

with a “flat-out denial,” and the evidence presented by Amy was “overwhelming.”

Accordingly, the court ruled that Amy met her burden, and it entered a five-year

order of protection against Uribe. Uribe did not appeal this order or file a motion

for reconsideration.

       The final order for protection was clarified on June 2, 2020, to correct the

expiration date. Uribe once again did not appeal the order or file a motion for

reconsideration.

       At some point after the issuance of the protection order, Uribe retained

counsel. On August 6, 2020, Uribe filed a declaration from Nancy. Six months

after filing the declaration, Uribe, relying on Nancy’s declaration, filed a motion to


                                          3
No. 82451-1-I


vacate the protection order on the basis of CR 60(b)(3), (4), and (11) citing

“newly discovered evidence” in support of an allegation of fraud against

Espinoza. 4 The declaration amounted to Nancy believing that the messages

sent to Jake were from Amy, because “I’ve seen the conversations myself and

know that it was Amy and nobody else.”

       Amy rebutted the declaration by providing declarations from four different

people. In her declaration submitted to the court in reply to Amy’s response,

Uribe acknowledged that she received a copy of an email Nancy sent to the

court. 5 Nancy’s email stated,

       In regards to the above referenced case, I had previously sought to
       rescind my Declaration that was prepared by Ursula Uribe’s
       attorney . . . . After I received the Declaration from Erica’s office, I
       had informed them that there are revisions that would need to be
       made in order for it to be factual. They declined to do this and filed
       it with the courts anyway. I do not agree with this. I do not know the
       process to rescind a Declaration that has already been filed with
       the courts, but I am making you aware, as the court date is
       February 12th.

       Uribe asserted that “Nancy’s claim is that the incorrect portion of her

previously filed Declaration was simply one sentence where she stated she had

received the initial Petition for Protection Order from Giovanny.” To support this

claim, Uribe attached a copy of what appears to be an email exchange between

her attorney and Nancy. Though the declaration states, “Attached as EXHIBIT B

is a copy of the correspondence Nancy had with my office following her email to

       4 Uribe did not request oral argument.
       5 The court’s bailiff, who forwarded a copy of the email to all parties,
responded to Nancy by explaining, “we do not litigate through email. Anything
you want to convey to the court must be done in the form of a motion to rescind
and filed with the clerk’s office.”


                                          4
No. 82451-1-I


the Court stating she wanted to retract her prior Declaration.” (Emphasis added.)

The declaration includes Uribe’s counsel’s contact information in the footer, but it

is not signed by counsel. Nor did counsel submit her own declaration or reply

motion. Uribe’s counsel wrote to Nancy,

       It appears there is just one correction to your declaration,
       specifically that you did not receive copies of Amy’s filings from
       Giovanny correct? I want to make sure I completely understand. If
       that is the correction we can draft a declaration for you that literally
       states just that and get that filed. Let me know if you want us to do
       that. It would be short and would just state the correction that you
       want made to your prior declaration.

No response from Nancy is included. There is no record of any other declaration

from Nancy that was obtained or submitted to the court.

       The court, after considering the materials submitted by the parties and the

record, denied the motion in February 2021. Uribe appeals pro se the denial of

that motion.

                                    DISCUSSION

       Uribe bases her claim for relief on CR 60(b)(3), (4), and (11). CR 60(b)

provides, in pertinent part:

              On motion and upon such terms as are just, the court may
       relieve a party or the party’s legal representative from a final
       judgment, order, or proceeding for the following reasons:
              ....
              (3) Newly discovered evidence which by due diligence could
       not have been discovered in time to move for a new trial under rule
       59(b);

             (4) Fraud . . . misrepresentation, or other misconduct of an
       adverse party;
             ....




                                           5
No. 82451-1-I


              (11) Any other reason justifying relief from the operation of
       the judgment.

              The motion shall be made within a reasonable time and for
       reasons (1), (2) or (3) not more than 1 year after the judgment,
       order, or proceeding was entered or taken.

                            Newly Discovered Evidence

       We review a trial court’s order denying a motion to vacate for an abuse of

discretion. In re Marriage of Scanlon, 110 Wn. App. 682, 686, 42 P.3d 447

(2002). “A trial court abuses its discretion if its decision is manifestly

unreasonable or based on untenable grounds or untenable reasons.” In re

Marriage of Littlefield, 133 Wn.2d 39, 46-47, 940 P.2d 1362 (1997).

       Nancy’s declaration does not satisfy CR 60(b)(3). Under CR 60(b)(3), the

court may relieve a party from a final judgment when a party presents “[n]ewly

discovered evidence which by due diligence could not have been discovered in

time to move for a new trial under rule 59(b).” CR 60(b)(3). To justify vacating a

judgment on the ground of newly discovered evidence, the moving party must

establish that the evidence (1) would probably change the result if a new trial was

granted, (2) was discovered since trial, (3) could not have been discovered

before the trial by the exercise of due diligence, (4) is material, and (5) is not

merely cumulative or impeaching. Jones v. City of Seattle, 179 Wn.2d 322, 360,

314 P.3d 380 (2013). “Failure to satisfy any one of these five factors is a ground

for denial of the motion.” Go2Net, Inc. v. C I Host, Inc., 115 Wn. App. 73, 88, 60

P.3d 1245 (2003) (citing Holaday v. Merceri, 49 Wn. App. 321, 330, 742 P.2d

127 (1987)).




                                           6
No. 82451-1-I


       Uribe has failed to show that Nancy’s testimony qualifies as “newly

discovered evidence.” Amy’s petition put Uribe on notice that Amy claimed Uribe

had impersonated Amy and sent messages to “Jake Regnier” and “Nancy

Regnier” and that Jake was Nancy’s husband. Amy’s petition also explained that

“Nancy Regnier is a business contact of Giovanny’s. She has been the

site/project manager at several commercial properties at which Giovanny

maintains the HVAC systems, and Giovanny also contracted her as a project

assistant on a limited basis for another construction project he oversees.”

       Uribe claims that she “did not learn of the new information, specifically

regarding Amy’s involvement in orchestrating the emails between she and Jake

in order to blame those on Ursula until months after the order was entered.”

Uribe claims that she learned of this information only after Nancy called her

attorney after the entry of the protection order.

       Uribe has not demonstrated that Nancy’s testimony could not have been

discovered before the initial hearing or soon after through the exercise of due

diligence, especially given Nancy knows Giovanny, who shares a child with

Uribe. 6 Because Uribe has not satisfied one of the factors required to prevail

under CR 60(b)(3), we need not review the other factors.

       The court did not abuse its discretion in denying the motion to vacate

under CR 60(b)(3).

       6 The court recognized that Uribe was served only four days before the
hearing and explained to Uribe that she was entitled to a continuance so that she
could retain an attorney or prepare a written response. Uribe stated she wished
to proceed. Uribe acknowledges that she is not asking us to review the propriety
of the underlying protection order.


                                          7
No. 82451-1-I


                            Fraud or Misrepresentation

       CR 60(b)(4) authorizes a trial court to vacate a judgment for fraud,

misrepresentation, or other misconduct of an adverse party. Lindgren v.

Lindgren, 58 Wn. App. 588, 596, 794 P.2d 526 (1990). Fraudulent conduct or

misrepresentation must cause the entry of the judgment such that the losing

party was prevented from fully and fairly presenting its case or defense. Id. “The

party attacking a judgment under CR 60(b)(4) must establish the fraud,

misrepresentation, or other misconduct by clear and convincing evidence.” Id.

Clear and convincing evidence is that which shows the ultimate fact in issue to

be highly probable. In re Vulnerable Adult Petition for Winter, 12 Wn. App. 2d

815, 830, 460 P.3d 667 (2020).

       Uribe contends that we should vacate the trial court’s order because the

trial court “was presented with substantial evidence to support the allegation of

fraud and to undermine Petitioner’s credibility.”

       We find no indication in the record that Nancy’s declaration, which Uribe

herself acknowledged that Nancy wished to rescind, establishes that the

protection order was entered as a result of fraud, misrepresentation, or

misconduct by Amy. Nancy’s declaration allegedly proving that Amy and not

Uribe sent the messages to Jake was based on Nancy concluding she believed it

was Amy based on reading the communications herself.

       This allegation did not prevent Uribe from fully and fairly presenting her

case or defense. In Uribe’s motion to vacate, she concedes that “[m]ost of the

other baseless allegations in Amy’s Petition cannot be proven false but at least


                                          8
No. 82451-1-I


this one allegation can be shown to be a complete fabrication.” Amy submitted a

154-page petition and the court found that the evidence presented by Amy was

“overwhelming.”

       Uribe has not established fraud, misrepresentation, or other misconduct

by clear and convincing evidence. The record does not justify a vacation of the

protection order on the ground that it was procured by fraud. 7

                                  Findings of Fact

       Uribe also contends that the trial court erred by not entering findings of

fact. We disagree.

       The trial court must make findings and conclusions in certain instances.

See CR 52(a). However, CR 52 provides that findings of fact and conclusions of

law are unnecessary “[o]n decisions of motions under rules 12 or 56 or any other

motion, except as provided in rules 41(b)(3) and 55(b)(2).” CR 52(a)(5)(B)

(emphasis added). Neither exceptions apply to the instant case. See CR

41(b)(3) (involving motion after plaintiff rests); see also CR 55(b) (involving entry

of default judgments). Uribe cites to no authority requiring a court to enter

findings when denying a CR 60 motion.

                                  Attorney’s Fees

       Uribe also contends that she is entitled to attorney’s fees under RCW

4.84.185. We disagree.


       7Uribe appears to also argue that because the trial court did not find that
the motion to vacate because of fraud was timely filed, the record is insufficient to
review this issue. Because we affirm by addressing Uribe’s underlying claim, we
need not address whether her CR 60(b)(4) was filed within a reasonable time.


                                          9
No. 82451-1-I


       RCW 4.84.185 provides:

              In any civil action, the court having jurisdiction may, upon written
       findings by the judge that the action, counterclaim, cross-claim, third
       party claim, or defense was frivolous and advanced without reasonable
       cause, require the nonprevailing party to pay the prevailing party the
       reasonable expenses, including fees of attorneys, incurred in opposing
       such action, counterclaim, cross-claim, third party claim, or defense.

RCW 4.84.185. This statute is inapplicable and Uribe is not a prevailing party.

She is not entitled to attorney fees.

                                   CONCLUSION

       The trial court did not abuse its discretion when it denied Uribe’s motion to

vacate. Accordingly, we affirm.




WE CONCUR:




                                         10